420 F.2d 961
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 825, IUOE, AFL-CIO, Respondent.
No. 17859.
United States Court of Appeals Third Circuit.
Argued January 6, 1970.
Decided January 28, 1970.

Corinna Lothar Metcalf, N. L. R. B., Washington, D. C. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Allison W. Brown, Jr., Atty., N. L. R. B., on the brief), for petitioner.
Earl S. Aronson, Newark, N. J. (Thomas E. Durkin, Jr., Newark, N. J., on the brief), for respondent.
Before BIGGS, ALDISERT and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The National Labor Relations Board seeks enforcement of an order against International Union of Operating Engineers, Local 825, AFL-CIO1 because the Board has found that the Union violated Section 8(b) (1) (A) of the National Labor Relations Act2 by expelling Domenic Tarantino from membership because he had filed an unfair labor practice charge against the Union without first exhausting his internal Union remedies. The Union also argues that the expulsion was merely the internal discipline of a Union member, not in the public domain and hence outside the jurisdiction of the Board.


2
We find no basis for the Union's contentions in the law. The Board's conclusions on these two points are correct. See NLRB v. Industrial Union of Marine and Shipbuilding Workers of America, AFL-CIO, 391 U.S. 418, 88 S.Ct. 1717, 20 L.Ed.2d 706 (1968). The Union seeks to distinguish the cited decision by asserting that the charge which led to Tarantino's expulsion was filed in bad faith and amounts to deliberate abuse of the Board's processes.3 The Board, however, found to the contrary and there is substantial evidence to support its finding.


3
The order of the Board will be enforced.



Notes:


1
 The Board's decision and order, dated November 25, 1968, are reported at 173 N.L.R.B. 145


2
 29 U.S.C. § 158(b) (1) (A)


3
 Cf. Philadelphia Moving Picture Machine Operators' Union, etc. v. NLRB, 382 F. 2d 598, 601, n. 1 (3 Cir. 1968)